If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 25, 2022
                Plaintiff-Appellee,

V                                                                   No. 355944
                                                                    Berrien Circuit Court
TIFFANY DENISE MAIN,                                                LC No. 2019-001637-FH

                Defendant-Appellant.


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the trial court’s order denying her motion to withdraw
her plea of guilty to a probation violation. We affirm.

                    I. PERTINENT FACTS AND PROCEDURAL HISTORY

        In 2019, defendant pleaded guilty to third-degree fleeing and eluding, MCL 257.602a,
operating a drug vehicle, MCL 333.7405, and unlawful use of a motor vehicle, MCL 750.414. The
trial court imposed sentences of time served for each of her convictions, along with 24 months of
probation. In 2020, defendant pleaded guilty to violating the terms of her probation, and the trial
court revoked probation and imposed concurrent prison sentences of 23 to 60 months for the
fleeing-and-eluding conviction and 16 to 24 months for the drug-vehicle conviction. Defendant
filed a motion to withdraw her guilty plea or for resentencing, which the trial court denied. In
2021, defendant filed a delayed application for leave to appeal, which this Court denied.2
However, the Supreme Court subsequently remanded the case to this Court “for consideration as
on leave granted.” People v Main, 508 Mich 981; 966 NW2d 154 (2021).




1
    See People v Main, 508 Mich 981; 966 NW2d 154 (2021).
2
 People v Main, unpublished order of the Court of Appeals, entered March 10, 2021 (Docket No.
355944).


                                                -1-
                                    II. PLEA WITHDRAWAL

         Defendant argues that she should be permitted to withdraw her plea of guilty to a probation
violation because the judge who presided over her probation revocation and sentencing hearing
was not the judge who had imposed her original probation sentence. We disagree. Defendant
raised this issue in her motion to withdraw her plea. Therefore, the issue is preserved. We review
for an abuse of discretion a trial court’s decision regarding a motion to withdraw a plea. People v
Martinez, 307 Mich App 641, 646; 861 NW2d 905 (2014). “An abuse of discretion occurs when
the trial court’s decision is outside the range of principled outcomes.” Id.

        It is undisputed that the judge who initially placed defendant on probation was not the judge
who presided over her probation revocation and sentencing hearing. Circuit Judge Sterling R.
Schrock accepted defendant’s guilty pleas to third-degree fleeing and eluding, operating a drug
vehicle, and unlawful use of a motor vehicle, and sentenced her for those convictions. Judge
Schrock then presided over several subsequent hearings as a function of defendant’s participation
in the Swift and Sure Sanctions Probation Program. However, Circuit Judge Charles T. LaSata
accepted defendant’s guilty plea on the charge of violating her probation and imposed the attendant
sentences.

        “[A] judge who sentences a defendant to probation retains jurisdiction over the case in all
subsequent proceedings, including revocation of probation.” People v Manser, 172 Mich App
485, 487; 432 NW2d 348 (1988). However, when the original judge is “absent or unable to act,”
a different judge who is “otherwise empowered to rule in the matter” may act in place of the
original judge. MCR 2.613(B). In this case, Judge LaSata stated that he was presiding over the
probation revocation and sentencing because he had “inherited Judge Schrock’s docket” and
succeeded him as “the Swift and Sure judge.” The record does not indicate whether Judge Schrock
was actually “absent or unable to act.” We note that many cases have held that MCL 771.4 and
MCR 2.613(B) mandate that, unless absent or otherwise unavailable, the judge who sentenced a
defendant to probation must conduct any subsequent probation violation hearing. See People v
Rose, 117 Mich App 530, 536; 324 NW2d 25 (1982); People v Clemons, 116 Mich App 601, 605;
323 NW2d 300 (1981); People v Williamson, 113 Mich App 23, 25-26; 317 NW2d 271 (1982);
People v McDonald, 97 Mich App 425, 432; 296 NW2d 53 (1980); People v Biondo, 76 Mich App
155, 160; 256 NW2d 60 (1977). The policy underlying the requirement that the original judge
retain jurisdiction over the entirety of probation proceedings is “to insure that revocation will be
considered by the judge who is most acquainted with the matter.” Clemons, 116 Mich App at 604.
See also McDonald, 97 Mich App at 432. If Judge Schrock was not, in fact, “absent or unable to
act,” then Judge LaSata’s presiding over the probation revocation and sentencing may indeed have
been error.3



3
  We note that Judge LaSata made statements suggesting that defendant had waived her right to
have Judge Schrock preside over her revocation and sentencing hearing because she had
“consented to the jurisdiction of the Swift and Sure program” and Judge Schrock’s assignment to
that program had ended. It is therefore possible that defendant waived Judge Schrock’s sentencing
role as part of her participation in that program, but there are no documents in the record indicating



                                                 -2-
        However, “reversal is not automatically required where another judge conducts the
revocation hearing.” People v McIntosh, 124 Mich App 705, 709; 335 NW2d 129 (1983).4 In
McIntosh, this Court affirmed the defendant’s probation revocation and sentence as administered
by a successor judge—even while recognizing that the better practice is for the original judge to
determine whether the defendant’s probation should be revoked—because the defendant neither
objected in the trial court nor showed on appeal that he was prejudiced. Id. at 710. This Court
stated, “We will not permit defendant to wait until after the judge has found a probation violation
and then object because the matter had proceeded before the wrong judge.” Id. at 709; compare
Manser, 172 Mich App at 487 (reversing and remanding for proceedings before the original judge
when the defendant had timely objected to proceeding before a different judge).

       In this case, defendant did not object to Judge LaSata’s replacing Judge Schrock at her
combined probation revocation and sentencing hearing. Judge LaSata, relying on McIntosh and
on defendant’s failure to object, then denied defendant’s motion to withdraw her plea. Judge
LaSata correctly decided the matter in accordance with McIntosh because a defendant will not be
found to have been prejudiced by another judge’s presiding over probation revocation and
sentencing when the defendant did not timely object. McIntosh, 124 Mich App at 709-710.

         Further, defendant has failed to demonstrate prejudice. She offers no reason to doubt Judge
LaSata’s assurances from the bench that he was familiar with the facts underlying defendant’s
probation. Judge LaSata relied on information provided by a probation officer about the history
of this case and the events underlying defendant’s probation terms. In denying defendant’s motion
to withdraw her plea, Judge LaSata stated that he was “advised in the premises there were multiple
violations in this instance.” As is discussed later in this opinion, defendant has not demonstrated
any lack of information bearing on Judge LaSata’s sentencing decision.

       For these reasons, the trial court did not abuse its discretion by denying defendant’s motion
to withdraw her plea. Martinez, 307 Mich App at 646.

                   III. INACCURATE INFORMATION AT SENTENCING

       Defendant also argues that the trial court erred by relying on inaccurate information when
sentencing her. We disagree. This Court reviews for clear error the trial court’s factual



that defendant expressly did so. Nonetheless, we need not decide this issue in light of our
conclusion that reversal is not warranted.
4
  Court of Appeals cases published before November 1, 1990 are not binding on this Court. See
MCR 7.215(J)(1). However, they may be considered for their persuasive value. People v
Barbarich, 291 Mich App 468, 476 n 2; 807 NW2d 56 (2011). Further, this Court has traditionally
regarded older published cases as “retaining some authority, at least if they were not disputed by
some other contemporaneous case.” Woodring v Phoenix Ins Co, 325 Mich App 108, 114-115;
923 NW2d 607 (2018). In any event, the holding in McIntosh comports with our general rule that
a party may not harbor error for use as an appellate parachute if they receive an unfavorable ruling
from the trial court. See Polkton Charter Twp v Pellegrom, 265 Mich App 88, 96; 693 NW2d 170
(2005).


                                                -3-
determinations at sentencing. See People v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013).
Generally, “[w]e review a trial court’s response to a claim of inaccuracy in the PSIR for an abuse
of discretion.” People v Lucey, 287 Mich App 267, 275; 787 NW2d 133 (2010). We also review
for an abuse of discretion a trial court’s decision on a motion for resentencing. People v Puckett,
178 Mich App 224, 227; 443 NW2d 470 (1989).

        “A defendant is entitled to be sentenced by a trial court on the basis of accurate
information.” People v Francisco, 474 Mich 82, 88; 711 NW2d 44 (2006). “[A] sentence is
invalid if it is based on inaccurate information.” People v Miles, 454 Mich 90, 96; 559 NW2d 299
(1997). See also People v Sharp, 192 Mich App 501, 509-510; 481 NW2d 773 (1992) (“the use
of inaccurate information at sentencing may violate defendant’s right to due process”).

         Defendant argues that a probation officer falsely stated at sentencing that defendant had
left a substance-abuse treatment program, Kalamazoo Probation Enhancement Program (KPEP),
without permission because she was not allowed to smoke at the facility. Defendant asserts that
she instead left the facility because she thought she was going to be transported to a different
facility, and that she was concerned that she might miss a hearing in another court. At the plea
hearing, defendant admitted that she had absconded from KPEP, but her reasons for leaving were
not discussed at that hearing. Defendant also confirmed that she had absconded from a second
drug treatment facility at a later date, and she pleaded guilty to violating her probation by doing
so. Both defendant and her trial counsel addressed the trial court after the probation officer spoke,
and neither contested any of the officer’s statements.

        In explaining its decision to impose a sentence of imprisonment, the trial court stated,
“Obviously, when you’re not in custody and under the thumb of the sheriff and the court, you like
to use methamphetamine and marijuana. That doesn’t help things. You have a miserable record
and you pose an imminent, immediate threat to the community.” The court continued, “You got
eight probation violations here. . . . You’re gonna do what you wanna do when you wanna do it.
You’re gonna find out that . . . paves the path of prison. You failed on probation.” The trial court
referred to defendant’s continued drug use and frequent probation violations—but not to her
specific motives for leaving KPEP—on one occasion. The trial court also made no reference to
the probation officer’s testimony regarding defendant’s reasons for absconding from KPEP.
Accordingly, there was no evidence that defendant’s sentence was based on any statement by a
probation officer concerning why defendant had left KPEP, and defendant has failed to establish
clear error in this regard. Hardy, 494 Mich at 438.

        Defendant also argues that a probation officer made a false statement at the probation
violation hearing regarding her stay at the hospital where she was scheduled to give birth. The
officer testified that the trial court had given defendant permission to have her baby at the hospital,
as scheduled, but that she left the hospital “within an hour and was gone again for a while.” The
officer continued as follows:
       She did go back to the hospital on her own a couple weeks later, if I remember
       right, had the baby; and the hospital was aware of her situation, they notified
       Indiana’s equivalent of CPS, especially with the baby being born positive for meth,
       and they, in turn, called the La Porte County Sheriff’s Department and had her
       arrested as she was leaving the hospital.



                                                 -4-
Defendant argues that the officer mischaracterized the events surrounding her leaving the hospital,
noting that she was on a personal recognizance bond for eight days from the date that she arrived
at the hospital, and asserting that she had rescheduled her procedure upon arrival because she
wanted her mother present and also needed toiletries. The record indicates that the trial court had
granted a personal recognizance bond for defendant so that she could have her baby as scheduled,
on September 11, 2019, and ordered that she return for a hearing on September 17, 2019. However,
the trial court revoked defendant’s bond and issued a warrant for her arrest because of concern for
the child after defendant walked away from the hospital soon after her arrival.

          The officer’s testimony largely comports with record evidence. Defendant argues that that
the officer falsely stated that she violated her bond by leaving the hospital initially, protesting that
her return soon afterward kept her within the timeframe of the court’s order. However, the officer
did not state that defendant had violated her bond in that situation, but merely described the
circumstances of her previous bond revocation, including that she later returned to the hospital to
have her baby. The officer contended that defendant’s failure to initially stay at the hospital for
even an hour, the two times that she absconded from drug treatment programs, and the other times
that she absconded during previous cases, supported the officer’s recommendation to revoke
defendant’s probation because defendant “has no intention of completing any type of community
supervision.” Further, on the day that defendant was transported to the hospital, the trial court
stated, “She’s on bond at the discretion of the court and it was clearly a bond that was conditioned
on . . . allowing her to undergo the medical procedure because she has made arrangements to have
this procedure in the state of Indiana.”

        Moreover, the trial court was familiar with the events surrounding the revocation of
plaintiff’s bond. The trial court stated at the bond revocation hearing that it was informed that the
hospital staff was preparing defendant for surgery, and that although defendant stated that she
wanted family present, she left the hospital even though the staff told her that they would attempt
to make arrangements for her family to be present. The trial court added, “Technically, she clearly
is not being compliant with what was clearly the intent of the personal recognizance bond based
upon the information that I’ve been provided,” and elaborated as follows:
       I noted . . . that I would . . . authorize a release on a $100,000 . . . personal
       recognizance as of her transport to . . . the Indiana hospital for the medical
       procedure. So, she’s no longer in an Indiana hospital undergoing a medical
       procedure. . . . So far as the Court is concerned, she’s in violation of the conditions
       of that bond as soon as she left the hospital. She clearly understood the spirit and
       the intent . . . of the bond. She has failed to report a probation agent . . . on release
       ....

        Therefore, the trial court was well aware that it had revoked defendant’s bond on the day
that she was transported to the hospital to give birth. It is possible that the officer’s statement at
sentencing—assuming the officer was aware of defendant’s actions—was incomplete, but it was
not demonstrably false. Most importantly, there is no evidence that the trial court considered the
statement when issuing the sentence. The trial court clearly stated that the sentence was based on
defendant’s continued noncompliance with sobriety and the requirements of her probation. The
officer’s reference to defendant’s earlier bond revocation, which was not adjudicated as a



                                                  -5-
probation violation, or defendant’s reasons for leaving the hospital, were not included in the trial
court’s reasoning.

        For these reasons, the trial court did not abuse its discretion by denying defendant’s motion
for resentencing. Puckett, 178 Mich App at 227.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant also argues that her counsel was ineffective for failing to raise in the trial court
the issues that she now raises on appeal. We disagree. We review de novo the constitutional
question whether an attorney’s performance deprived a defendant of the right to counsel. People
v Unger, 278 Mich App 210, 242; 749 NW2d 272 (2008).

        A defendant’s right to counsel is guaranteed by the United States and Michigan
Constitutions. US Const, Am VI; Const 1963, art 1, § 20. This “right to counsel encompasses the
right to the effective assistance of counsel.” People v Cline, 276 Mich App 634, 637; 741 NW2d
563 (2007). The “effective assistance of counsel is presumed, and the defendant bears a heavy
burden of proving otherwise.” People v Rodgers, 248 Mich App 702, 714; 645 NW2d 294 (2001).
Counsel’s performance is deficient if “it fell below an objective standard of professional
reasonableness.” People v Jordan, 275 Mich App 659, 667; 739 NW2d 706 (2007). In order to
prevail on a claim of ineffective assistance of counsel, a defendant must show (1) “that counsel’s
performance was deficient” and (2) “that counsel’s deficient performance prejudiced the defense.”
People v Taylor, 275 Mich App 177, 186; 737 NW2d 790 (2007) (quotation marks and citation
omitted).

        In this case, defendant argues that her attorney should have objected to Judge LaSata
presiding over her probation revocation and sentencing hearing, when it was Judge Schrock who
had placed defendant on probation and presided over several attendant hearings. As discussed,
such an objection might well have been sustained. But it is also possible that defense counsel
preferred that a judge other than Judge Schrock, who had imprisoned defendant for contempt of
court after an outburst, oversee the probation revocation proceedings and sentencing at issue.
Defendant has not demonstrated that counsel’s failure to object was not a matter of sound trial
strategy. See People v Henry, 239 Mich App 140, 146; 607 NW2d 767 (1999) (A defendant
claiming ineffective assistance must overcome a strong presumption that counsel’s tactics were
matters of sound trial strategy).

        In any event, defendant cannot demonstrate that she was prejudiced by her counsel’s failure
to object. Jordan, 275 Mich App at 667. Defendant does not argue that Judge LaSata imposed a
harsher sentence than what Judge Schrock would have imposed. As discussed, Judge LaSata was
familiar with the allegations against defendant and accepted her probation-violation plea.
Defendant does not argue that she would not have so pleaded if Judge Schrock had presided.
Defendant has thus failed to even argue that the results of the proceedings against her would have
differed if not for her counsel’s failure to object. Id.

       Defendant also argues that her counsel was ineffective for failing to object to allegedly
inaccurate statements by a probation officer at sentencing. However, as discussed, the reasons that
defendant left KPEP and her birthing hospital were not at issue. The trial court sentenced



                                                 -6-
defendant on the basis of her probation violations and persistent drug use. Defendant’s reasons
for violating her probation were not discussed. Further, defendant herself was invited to comment
after the remarks, and before sentence was pronounced, yet failed to clarify these points.
Moreover, the trial court did not rely on any of the allegedly false information in sentencing
defendant. Defendant has not demonstrated prejudice. Id.

       Affirmed.



                                                           /s/ Michelle M. Rick
                                                           /s/ /Mark T. Boonstra
                                                           /s/ Colleen A. O’Brien




                                               -7-